Citation Nr: 0321951	
Decision Date: 08/29/03    Archive Date: 09/04/03

DOCKET NO.  00-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
left eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to May 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 RO decision which 
denied service connection for a left eye condition.  

In an October 2001 decision, the Board recharacterized the 
issue as whether new and material evidence has been submitted 
sufficient to reopen a previously denied claim for service 
connection for a left eye condition; and in its decision, the 
Board denied the requested benefit.

The veteran then appealed to the United States Court of 
Appeals for Veterans Claims (Court).  A January 2003 joint 
motion of the parties (the veteran and the VA Secretary) 
requested that the Board decision be vacated and remanded for 
additional action.  A February 2003 Court order granted the 
joint motion, and the case was returned to the Board.


REMAND

The January 2003 joint motion, which was granted by the 
Court, suggested that the VA did not properly satisfy its 
duty to notify the veteran with regard to evidence and 
information necessary to substantiate his claim, including 
what portion he is to provide and what portion the VA is to 
provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
addition, the joint motion referenced the veteran's July 1998 
statement suggesting that there was additional relevant 
evidence available from the VA Medical Center (VAMC).  

In view of the foregoing, the case is remanded for the 
following: 

1.  The RO should ask the veteran to 
identify all sources of VA and non-VA 
treatment for his left eye condition from 
the time of his separation from active 
service in May 1958 to the present.  
After securing necessary releases, the RO 
should obtain copies of the related 
medical records.  Regardless of the 
veteran's response, the RO should obtain 
copies of his treatment records, dated 
from 1990 to the present and concerning 
an eye condition, from the VAMC in San 
Juan, Puerto Rico.

2.  The RO should send the veteran 
written notice concerning the evidence 
and information necessary to substantiate 
his claim, including which portion he is 
to provide and which portion the VA will 
attempt to obtain on his behalf.  

3.  After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted sufficient to reopen a claim 
for service connection for a left eye 
condition.  If the benefit is denied, the 
RO should issue a supplemental statement 
of the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




